Citation Nr: 1702121	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to January 28, 2008 and in excess of 50 percent from that date for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for status post myocardial infarction and coronary artery disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from June 2007 and April 2015 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim for an increased evaluation for PTSD was previously before the Board in January 2011, at which time the Board remanded it for additional development.  All three issues were then before the Board in January 2016 and were remanded for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2016.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by occupational and social impairment with deficiencies in most areas for the entire claims period.

2.  The Veteran's status post myocardial infarction and coronary artery disease is characterized by a workload of greater than 3 METs but not greater than 5 METs.

3.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD have been met for the entire claims period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation of 60 percent for status post myocardial infarction and coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7006 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.
	
Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.   

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran had a VA examination in April 2007 at which he reported having few friends and isolating himself from others, and he had been in a relationship for the past three years.  He enjoyed training horses and being in alone out in the country where it was quiet.  The Veteran said he had a short temper but had not been in any violent confrontations.  On examination the Veteran's appearance was clean and he was casually dressed.  Psychomotor activity was unremarkable, speech was soft, slow, clear, and coherent, attitude was cooperative and friendly, affect was blunted and tearful when discussing combat, and mood was depressed and dysphoric.  The Veteran had some difficulty with exercises related to attention, he was oriented to person, time and place, thought processes were unremarkable, there were no delusions, and he understood the outcome of behavior.  He understood that he had a problem and had sleep impairment that included nightmares.  There were visual hallucinations that were not persistent, no obsessive and ritualistic behaviors, and occasional panic attacks.  The Veteran had fleeting thoughts of suicide with no plan or intent and no homicidal thoughts.  Impulse control was fair and he had learned to better control his temper.  The Veteran had difficulty being in large crowds.  He thought about his combat experience "all the time" and avoided conversation about it.  The Veteran was easily startled.  The examiner felt that the Veteran described symptoms consistent with PTSD that had mild to moderate impact on his current life.  There was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PSTD signs and symptoms with generally satisfactory functioning.  The examiner noted that the Veteran could function in his occupational setting due to being able to work alone.  Although the Veteran appeared to be functioning fairly well, there were periods when he became more socially impaired and withdrawn.

The Veteran had a May 2007 VA psychology treatment initial evaluation at which he said that he does not like crowds and that he sat with his back to the wall when going out so he could see what is going on.  A goal for treatment was for him to not get so angry or agitated, for his nightmares to stop, and for him to feel more at peace with himself.  The Veteran was noted to be appropriately groomed or casually dressed as well as alert and oriented.  Speech was normal and thought processes were linear and logical.  Affect was euthymic and slightly agitated at times.  The Veteran denied hallucinations, and no delusions were noted.  Insight and judgment appeared to be good, and he denied suicidal or homicidal ideations.  The Veteran said that he was employed for 29 years as an office manager and was "kind of forced to retire" due to problems in dealing with upper management.  He trained horses on a part time basis in the past and had been doing it on a full time basis for a couple of years.  He and his girlfriend generally hung out at home on weekends, and he liked to work in the barn and enjoyed showing quarter horses.  Nightmares occurred two to three times a week on average.  He indicated increased agitation and dysphoric mood since enrolling for VA services because discussion of the issues had brought things to the surface again.  It was noted that his relationship with his girlfriend had helped him become less detached.  Attention and concentration were not problematic.  The Veteran had hypervigilance and an exaggerated startle reaction.  He gave no indication of delusional ideation or any other psychotic thought process.  The treating provider noted that the Veteran may have had a slight tendency toward minimizing some symptoms. 

At July 2007 VA treatment the Veteran was noted to be appropriately groomed and casually dressed and was alert and oriented to setting.  His behavior was appropriate, he maintained appropriate eye contact, and speech was clear, coherent and within normal limits.  There was no suicidal or homicidal intent or audio or visual hallucinations.  The PTSD symptoms were noted to include intrusive thoughts, distressing nightmares, psychological distress at exposure to reminders of trauma, avoidance of thoughts, feelings and activities that remind him or trauma, social detachment, sleep difficulties, increased irritability and anger, hypervigilance, and exaggerated startle response.

At February 2008 VA treatment the Veteran was noted to be alert and oriented to setting and appropriate in overall behavior.  Speech was clear, coherent and within normal limits for rate, rhythm and tone.  The Veteran said that his mood was more anxious.  Thought processes were linear, logical, and goal directed.  There was no suicidal or homicidal ideation, and no audio or visual hallucinations were reported.  The Veteran felt that his symptoms had worsened and said that he had been previously reserved in the discussion of the extent of his symptoms.  The Veteran understood the outcome of behavior and that he had a problem.  He had sleep impairment with nightmares four times a week and started checking the doors and windows when he awoke.  Two years before he started sleeping with a gun by his bedside.  The Veteran had frequent panic attacks depending on what he was doing.  There were not homicidal or suicidal thoughts, impulse control was fair, and the Veteran was irritable and spoke often without thinking.  The Veteran only shopped in the early morning when crowds are minimal.  He preferred to stay near home and disliked traveling without his girlfriend.  The Veteran no longer participated in hunting and sporting events because of the noise and people.  Remote and recent memory were normal, and immediate memory was moderately impaired.  He thought about his combat experiences "all the time" and had psychological and physiological reactions when reminded of his combat experience. 

The Veteran had a VA examination in April 2008 at which it was noted that he was taking medication and undergoing psychotherapy with fair effectiveness.  The Veteran said that group treatment was not helpful, that medication was minimally helpful, and that symptoms had gotten worse over the past two years.  The examiner noted that the Veteran isolated and avoided social situations.  There were two people in his life whom he spoke to but he rarely talked about his combat experiences.  On examination the Veteran was casually dressed, restless, cooperative and friendly, and had slow and soft speech.  Affect was normal, mood anxious, and the Veteran was distracted by surrounding noise.  He was oriented to person, time and place, thought process and content was unremarkable, and there were no delusions.

The Veteran expressed suicidal thoughts at December 2008 VA treatment.  He felt that his symptoms had increased since retirement due to lack of activity.  Ongoing VA treatment records state that the Veteran was appropriate in overall behavior and was alert and oriented to the setting with linear and logical thought processes and no delusional thinking.  June 2009 VA treatment records state the Veteran was progressing slowly in therapy and had deep rooted behaviors.  It was noted at February 2010 VA treatment that discussing a traumatic experience from Vietnam in a prior session had been difficult but beneficial since he had so much trouble discussing it in a social environment. 

At May 2010 VA treatment the Veteran said that Christmas had gone well for him until his sister startled him and he could not calm himself.  He reported feeling anxious and angry at himself for overreacting.  Later in the month, the Veteran reported at VA treatment that there was progress in his treatment due to involving his girlfriend.  At August 2010 VA treatment the Veteran reported anger and violent thoughts.  He denied intent to act on the feelings but was afraid at how intense they were.  The Veteran said at September 2010 VA treatment that he had been having many intrusive experiences and significant anger.  At October 2010 VA treatment the Veteran reported having good and bad days.  He also had frustration with his hypervigilance.  November 2010 VA treatment records note that the Veteran's mood appeared stable.  Affect was anxious but pleasant and no suicidal or homicidal ideation was evident.  Thought processes were linear and logical and no delusional thinking was evident.  A social worker wrote in May 2011 that the Veteran's symptoms included intrusive memories, distress upon exposure to reminders, and significant hyperarousal symptoms, often resulting in intense anxiety when exposed to crowds and chaotic public places.  Recent participation in jury duty caused him to become symptomatic due to the large crowds he was required to be around.  The social worker recommended that the Veteran be excused from jury duty or that adjustments be made so that the Veteran could "participate without having to be exposed to anxiety provoking crowds in such a drastic way."

At August 2011 VA treatment the Veteran was alert and oriented to time, place and person.  Thinking was linear and goal directed and mood was depressed with restricted affect.  The treating provider noted that the Veteran's progress was less than what might have been expected.  The Veteran had suicidal thoughts but felt he was in control of them.  At February 2013 treatment the Veteran said that he had had limited coping skills in the past.

The Veteran had a VA examination in August 2013.  The examiner felt that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran said that he got depressed a lot and did not talk.  He mostly spent his days at home watching television and with his horse, and the Veteran said that the latter probably helped him the most because he did not have to deal with people.  The Veteran said that he stopped working a few years before because he did not like the people.  His symptoms were depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  On examination the Veteran was oriented to all spheres, speech was normal in rate and rhythm, and attention and concentration appeared intact.  The Veteran denied suicidal or homicidal plans or intent.  Thought processes were linear and there was no evidence of a thought disorder.  There were daily intrusive thoughts of his experiences in Vietnam.

November 2013 VA treatment records indicate that the Veteran was alert and oriented to time, place and person.  He had been having significant problems with dissociative flashbacks and remained depressed with restricted affect.  It was also noted that he had an exaggerated startle response.  The Veteran did not have hallucinations or delusional thinking and he denied suicidal or homicidal intent.  The treating provider felt that PTSD was of far greater severity than formerly observed by providers and noted the observed flashbacks and difficulty remaining grounded when addressing trauma.  

The Veteran's wife wrote in a July 2014 statement that she had known the Veteran for 11 years and that he had nightmares, hallucinations, and jumpiness.  He kept firearms in several rooms and had survivor guilt.  In August 2014 a treating provider noted that with extended observation it was clear that the Veteran's PTSD was quite severe socially and in his overall ability to function.  November 2014 VA treatment records state that the Veteran's mood remained anxious with unchecked anxiety related to exposure to traumatic memories, historically resulting in dissociative flashback episodes.  The treating provider noted that the presence of the Veteran's spouse at treatment was helpful because his attention seemed to wax and wane.  May 2015 VA treatment notes state that the Veteran's mood was depressed and anxious and also note that he had had several dissociative episodes during treatment.  At June 2015 VA treatment it was noted that the Veteran's mood was anxious with exaggerated startle response.

An April 2016 VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran said that he felt like treatment had made him worse because of all the memories it brought up.  He continued to have just a couple of friends and said that he was not a big social person.  The Veteran said that he stayed busy taking care of the horses, mowing the grass, and doing things around the house.  Symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  On examination the Veteran's appearance and hygiene were adequate and he was appropriate attentive and responsive to stimuli.  At times the Veteran got startled during the examination.  He was lucid and fully oriented, eye contact was good, and he was cooperative.  The Veteran often required prompts to elaborate on his responses.  His mood was downcast and his affect was appropriate to the situation.  Speech was normal in rate and rhythm, but the Veteran spoke softly.  He denied current suicidal or homicidal ideation, and attention and memory appeared intact.  The examiner noted in the examination report summary that the Veteran had intrusive thoughts and nightmares of Vietnam, feelings of guilt and anger, avoidance of people in general, mistrust of others, sleep impairment, and an exaggerated startle response.  The Veteran's strengths included a steady work history in his past employment, his current levels of behavioral activities, and his good relationship with his wife.

The Veteran's spouse testified at that April 2016 Board hearing that the Veteran is short tempered and had an incident of road rage on the way to the hearing.  He had severe nightmares and flashbacks and constantly relived what happened in Vietnam.  The Veteran testified that he can be driving or walking in the yard when a trigger makes him feels like he is back in combat.

In reviewing the record, the Board finds that the Veteran is entitled to an evaluation of 70 percent for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  While the VA examinations do not reflect such severity, the Board finds it significant that in August 2014 a treating provider noted that with extended observation it was clear that the Veteran's PTSD was quite severe from a social standpoint and on his overall ability to function.  It was noted at May 2007 treatment that the Veteran minimized symptoms and at November 2013 treatment that the PTSD was of far greater severity than formerly observed, and that the Veteran had observed flashbacks and difficulty remaining grounded when addressing trauma.  Treatment records show dissociative experiences lasting as long as 45 minutes.  The Veteran also said at February 2008 treatment that he had been previously reserved in discussing the extent of his symptoms.  Furthermore, the record shows that the Veteran has been socially isolated, hypervigilant including obsessional rituals, has sleep disturbances that include nightmares, and has had suicidal ideation on a recurrent basis.  

The Veteran does not qualify for an evaluation of 100 percent, the next highest available, because he does not have total occupational and social impairment due to PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The record shows that his memory has generally been intact and that symptoms related to PTSD have not prevented him from working with horses.  The Veteran has been able to perform activities of daily living and has generally been oriented to time, place and person.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

B.  Status Post Myocardial Infarction and Coronary Artery Disease

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7006 provides ratings for myocardial infarction.  During and for three months following myocardial infarction that is documented by laboratory tests, a 100 percent rating is assigned.  Thereafter, a history of documented myocardial infarction resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, is rated 10 percent disabling.  A history of documented myocardial infarction resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  A history of documented myocardial infarction resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  A history of documented myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

December 2014 private treatment records show that the Veteran underwent a selective coronary angiography due to a myocardial infarction with ongoing chest pain.

The Veteran had a telephone VA examination in April 2015.  The Veteran reported a regular outdoor exercise regimen, including riding horses and feeding and grooming them.  There were no problems with climbing stairs.  Continuous medication was required for control of the Veteran's heart condition.  The prior month the Veteran had been treated for atypical chest pain and coronary artery disease.  An echocardiogram showed a LVEF of 50 to 55 percent.  A METs test was not performed, but the examiner noted that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The Veteran reported being active but also being more cautious in order to not over exert himself.  

The Veteran underwent a VA examination in April 2016 at which he reported having to go to the emergency room on multiple occasions with symptoms similar to the original myocardial infarction.  Each time he had been diagnosed with anxiety attacks.  He had shortness of breath with minimal exertion.  Interview based METs testing was consistent with a workload of 3 to 5 METs, which was consistent with activities such as light yard work (weeding or using a power mower) and brisk walking.  The Veteran had dyspnea at this level of activity.  He did not have congestive heart failure.  The Veteran's wife testified at the April 2016 Board hearing that since his heart attack, the Veteran got tired from simple things while before the heart attack he would work all day in the yard.

The Board finds that the Veteran is entitled to an evaluation of 60 percent because the April 2016 VA examination shows a workload of greater than 3 METs but not greater than 5 METs results in dyspnea.  See 38 C.F.R. § 4.104, Diagnostic Code 7006.  Although the April 2015 VA examination report states that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity, the Veteran also said that he was cautious so as not to exert himself.  In addition, the Veteran was not examined in person in April 2015.  Therefore, less probative value is given to that examination report.  The Veteran does not qualify for an evaluation of 100 percent, the next highest available, because there is not chronic congestive heart failure or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See id.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected status post myocardial infarction and coronary artery disease, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

C.  Extra Schedular Ratings

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD, such as dissociative experiences and social isolation, and his status post myocardial infarction and coronary artery disease, such as fatigue, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about these disabilities that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b) (2016).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1   (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The April 2007 VA examination for PTSD indicates that the Veteran was working full time as a horse trainer.  He was self-employed and did not need to work with others.  When he worked with others in the past he had difficulty getting along.  The examiner noted that the Veteran could function in his occupational setting due to being able to work alone.

April 2007 VA audiology treatment records state that the Veteran's functional hearing was excellent.  The April 2008 VA PTSD examiner felt that the Veteran was unable to work with the public and isolated most of the time.  His work with horses gave him pleasure but working with people caused him irritation and to snap.  The May 2011 letter from a social worker asked that the Veteran be excused from jury duty or that accommodations be made due to the exposure to crowds.  At the August 2013 VA examination it was noted that the Veteran had not worked for a few years.  The examiner opined that PTSD would mildly impair that Veteran in physical or sedentary employment settings but would not preclude him from working.  It was noted that the Veteran had a solid work history and there was not strong evidence to suggest that he could not function in a work environment due to his PTSD.

The April 2016 VA PTSD examiner felt that given the Veteran's stable work history and current level of activation, PTSD would mildly impair his ability to work in either sedentary or physical employment settings.  The April 2016 VA cardiac examiner did not feel that the Veteran's cardiac condition would impact him for physical or sedentary employment because the Veteran did not have restrictions on his normal daily activities.

Under the present decision of the Board, a 70 percent evaluation for PTSD has been in effect since February 27, 2007, a 10 percent evaluation has been in effect for hearing loss since April 17, 2007, and a 60 percent evaluation has been in effect for status post myocardial infarction and coronary artery disease since April 1, 2015 after a 100 percent evaluation was temporarily in effect from January 22, 2015.  Therefore, the schedular requirement is met because there has been one disability rated at least 60 percent.  See 38 C.F.R. § 4.16(a).

The record shows that for much of the claims period the Veteran was self-employed full time training horses.  Therefore, he cannot not qualify for a TDIU for that period.  See 38 C.F.R. § 4.16.  In evaluating the rest of the claims period, the Veteran has reported that he stopped working in his former position for a government agency after 29 years due to difficulty in getting along with others.  While it is clear from the record that PTSD would prevent him from working closely with others, the VA examiners did not feel that all employment would be precluded.  Furthermore, the April 2016 VA heart examiner did not feel that status post myocardial infarction and coronary artery disease precluded physical or sedentary.  The Board finds that the preponderance of the evidence does not show that the service-connected disabilities have rendered the Veteran unemployable.  Accordingly, an award of TDIU benefits is not warranted.
ORDER

An evaluation of 70 percent for PTSD is granted.

An evaluation of 60 percent for status post myocardial infarction and coronary artery disease is granted.

A TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


